Citation Nr: 1039308	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  07-00 574	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to increased evaluations for postoperative residuals 
of a right knee lateral meniscectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from July 1974 to July 1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision, by the Seattle, 
Washington RO, which denied the Veteran's claim for a rating in 
excess of 10 percent for postoperative residuals of a lateral 
meniscectomy of the right knee.  During the pendency of the 
appeal, by a January 2007 rating decision, the RO granted a 
separate 10 percent rating for right knee arthritis as a residual 
of the meniscectomy.  Because the issue developed for appeal was 
entitlement to increased compensation for all residuals of the 
meniscectomy, the appeal now encompasses the questions of 
entitlement to a higher rating for arthritis (rated as 10 percent 
disabling) and entitlement to a higher rating for other 
meniscectomy residuals (rated as 10 percent disabling).  

The Board notes that the Veteran's representative appears to be 
raising a claim for service connection for a left knee disorder, 
secondary to the service-connected right knee disorder.  In this 
regard, the representative submitted a statement in January 2009, 
wherein a nurse practitioner suggested that the Veteran has a 
left knee disorder that is related to a change in his gait due to 
the right knee disorder.  The claim is referred to the agency of 
original jurisdiction (AOJ) for appropriate action.  


REMAND

The Veteran maintains that his service-connected right knee 
disorder is more disabling than reflected by the rating currently 
assigned.  The Veteran indicates that he has had this right knee 
disability since service and it continues to worsen.  The Veteran 
states that he experiences swelling in the right knee after 
prolonged standing; he also noted soreness and stiffness in the 
right knee, especially during cold weather.  The Veteran reports 
the need to use a knee brace.  He also indicates that the knee 
pain interferes with his ability to work without severe pain.  

After examining the record, the Board concludes that further 
assistance to the Veteran is required in order to comply with the 
duty to assist as mandated by 38 U.S.C.A. § 5103A.  The evidence 
currently on record is insufficient for the purpose of 
ascertaining the current severity of the Veteran's right knee 
problems.  

The most recent VA examination was conducted in May 2005.  At 
that time, the Veteran complained of weakness in the right knee.  
On examination, there was full range of motion in the right knee, 
with a flexion to 140 degrees and extension to 0 degrees.  
Repetitive movements of the right knee reportedly caused an 
increase in pain, weakness, fatigue and lack of endurance, but 
without any effect on the range of motion.  There was no evidence 
of painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement.  The examiner noted that the symptoms were subjectively 
reported by the Veteran.  The Veteran's gait was normal.  No 
ankylosis was noted.  The pertinent diagnosis was osteoarthritis 
of the right knee, status-post lateral meniscectomy.  

Of record is a treatment report from Dr. Kevin Baumer, dated in 
August 2006, indicating that the Veteran was seen in consultation 
for evaluation of right knee pain that was worse with activity.  
He also reported stiffness after sitting for a prolonged period.  
The Veteran also reported crepitus and pain with weather changes.  
Examination of the right knee revealed minimal discomfort around 
the patella.  He had minimal clinical effusion.  X-ray study 
showed severe lateral arthritis.  He also had bone-on-bone 
changes with some spur formation, as well as some small 
retropatellar spurs.  The examiner noted that the Veteran would 
have to consider knee replacement surgery.  

In an October 2010 brief, the Veteran's representative notes that 
the most recent VA examination for the right knee was performed 
over 5 years ago, and the Veteran's disability has worsened over 
the years.  He noted that the examination report from Dr. Baumer 
clearly demonstrates that the Veteran's right knee disorder has 
increased in severity and warrants another VA examination.  The 
Court has held that a Veteran is entitled to a new VA examination 
where there is evidence (including his statements) that the 
condition has worsened since the last examination.  Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); VAOPGCPREC 11- 95 (1995).  In light of the 
statements from the Veteran and his representative, the Board 
finds that the Veteran should also be afforded a new VA 
examination to evaluate the current severity of his right knee 
problems.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure full 
compliance with due process requirements, the case is REMANDED 
for the following actions: 

1.  The AOJ should obtain the names and 
addresses of all medical care providers, 
including VA and non-VA providers, who have 
treated the Veteran for his right knee 
problems since May 2005.  After securing 
any necessary release(s), obtain those 
records not already on file.  Any 
additional evidence pertinent to the 
Veteran's claims received by the AOJ should 
be associated with the claims folder.  

2.  Schedule the Veteran for a VA 
orthopedic examination in order to 
ascertain the severity of his right knee 
problems.  The claims folder should be made 
available to the examiner in conjunction 
with the examination.  All necessary tests 
should be performed.  The examiner should 
specifically indicate the ranges of motion 
of the Veteran's right knee.  The examiner 
should also note the presence and degree of 
any lateral instability or subluxation upon 
physical examination--slight, moderate, or 
severe.  The examiner should comment on any 
functional impairment due to pain, 
weakness, fatigability, incoordination, 
etc., and the pathology associated with 
functional impairment should be described.  
With respect to the functional losses 
associated with such symptoms, the examiner 
should comment on whether pain is visibly 
manifested on movement of the joint, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the service-
connected disability and the presence or 
absence of any other objective 
manifestation that would demonstrate disuse 
or functional impairment due to pain, 
weakness, etc., attributable to service-
connected disability.  All functional 
losses should be equated to additional loss 
of motion (beyond that shown clinically).  
Such an assessment regarding functional 
loss should be made with respect to both 
flexion and extension.  

3.  The RO should ensure that all requested 
actions have been accomplished in 
compliance with this remand.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO should readjudicate 
the Veteran's right knee ratings on the 
basis of all evidence of record and all 
applicable laws and regulations.  If any 
benefit sought remains denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case 
(SSOC), which includes a summary of 
additional evidence submitted, and any 
additional applicable laws and regulations.  
The SSOC should address all ratings for the 
knee, including arthritis and other 
postoperative residuals.  Thereafter, the 
Veteran and his representative should be 
given the opportunity to respond.  

After the above actions have been accomplished, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand the Board intimates no 
opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  The purposes of this 
remand are to further develop the record and to afford the 
Veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

